Citation Nr: 1440145	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a subdural hematoma, claimed as secondary to the service-connected left femur disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1948 to December 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2013 the RO issued a rating decision that in relevant part denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a right knee disability; in July 2013 the Veteran submitted a Notice of Disagreement (NOD) regarding that rating decision.  As the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue has accordingly been added to the title page.

The issue of whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's subdural hematoma was not etiologically related to service and was not proximately caused by or permanently worsened by the service-connected left femur disability.

2.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for residuals of a subdural hematoma have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The requirements to establish entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran received complete notification of the elements to show entitlement to a TDIU, and entitlement to service connection on a direct basis to include the disability rating and effective date elements, by a letter in July 2010; he had ample opportunity to respond prior to the August 2010 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran did not raise an argument for secondary service connection until after the August 2010 rating decision.  However, the RO issued the Veteran a letter in February 2012 that advised him of the elements required to establish entitlement to service connection on a secondary basis, and he had ample opportunity to respond before the RO readjudicated the claim in March 2012.

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the RO has obtained service treatment records, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has been afforded appropriate VA medical examination in support of the claims decided herein.  The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Residuals of a Subdural Hematoma

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due  to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

There is no indication in service treatment records (STRs), to include the separation examination, of subdural hematoma in service. 

A May 2008 treatment note from Black River Falls Hospital emergency room (ER) shows the Veteran was referred to the ER by his physical therapist due to dizziness and right-side weakness.  The Veteran reported a fall six months previously but denied any sequelae; he also stated that (CT) scan after that fall was normal.  After examination a new CT scan was performed, which showed the presence of a subdural hematoma.  The Veteran was thereupon transferred to Gunderson Lutheran Hospital for neurosurgical treatment. 

Treatment records from Gunderson Lutheran Hospital in May 2008 show the Veteran had fallen on ice 8 weeks previously.  At Gunderson Hospital the Veteran underwent posterior and anterior burr holes to evacuate the hematoma.  

The Veteran sent a letter to VA in June 2008 stating that he fell and struck his head in February 2008.  Several weeks later he began having head discomfort, facial pain, congested ears and sinus pain.  He went to the VA hospital in March 2008 and explained his symptoms, but the VA physician told him that he probably had a mild concussion and/or infected sinuses.  Subsequently in May 2008 the Veteran began slurring words and lost the use of his legs; he went to Black River Memorial Hospital where a CT scan showed that blood was leaking into his brain.  

In September 2008 the Veteran sent VA a number of photographs of himself with sutures in the area of the left forehead.  In the accompanying letter, the Veteran stated that he presented to the VA medical clinic with head and facial pains after a fall; the VA physician told the Veteran he just had a mild concussion and should take pain pills.  The Veteran followed the VA physician's advice, but subsequently underwent life-saving treatment at Gunderson hospital for what was found to be a subdural hematoma.

Physical therapy records from Black River Memorial Hospital in December 2008 show the Veteran had difficulty since his fall with balance, mobility and fear of falling.

The Veteran presented to VA for annual preventative health screening in April 2009, at which he reported he was still undergoing physical therapy after hematoma surgery.  He complained of feeling "wobbly" in the legs but declined any assistive device.

The Veteran also presented to the VA ambulatory care clinic in April 2009, requesting endorsement of continued medical leave.  He reported having fallen "at work" in March 2008, with associated significant subdural hematoma.  The Veteran was managed postoperatively through Gunderson Lutheran, and his symptoms had improved significantly.  The Veteran stated he was told that his hematoma had reabsorbed, although he still had occasional dizziness and headaches.  He denied any changes in vision or hearing, neurovascular problems or balance problems.  Clinical examination, to include neurological and psychiatric, was grossly normal.  The clinician noted the Veteran's main current problem appeared to be associated with continuing workman's compensation coverage.  The clinician stated the Veteran should consider retirement, as the fall was work-related.

Dr. Yannic Granier, a neurosurgeon, submitted a letter in April 2009 stating that  the Veteran had chronic pain after his hematoma, as well as anxiety attacks and inability to carry even light loads without having exacerbation of headaches.  These sequelae were expected to slowly improve over time and objective evaluation suggested he would improve with appropriate management.  During the Veteran's last examination in January 2009, he had improved in terms of stability and strength, and during neurosurgical appointment in June 2009 the Veteran   continued to have significant issues but his course was within the normal range.

The Veteran had VA follow-up outpatient treatment in June 2009 during which he denied current headaches, dizziness or falls.  No speech defects were noted and neurological examination was grossly normal.  

The Veteran presented to the VA ambulatory care clinic in March 2010 complaining of loss of libido and "dry mouth" since the hematoma in 2008, although he denied headache or blurred vision.  The clinician's assessment was loss of libido (question low hormone levels) and history of head injury with associated posttraumatic stress disorder (PTSD).

The Veteran submitted a letter in March 2010 stating that he suffered a subdural hematoma in March 2008 when he lost his balance and fell.   Also in March 2010 the Veteran had a scheduled annual preventative health screening, during which he complained of gait problems since his fall in 2008; the clinician stated that no gait abnormality was observed in clinic, but the Veteran asserted that he had intermittent gait problems out of clinic.

The Veteran's present claim was received in July 2010.  He also submitted a letter in July 2010 stating he really did not know the circumstances of his fall, but he believed that if he had been properly diagnosed by VA medical providers after the fall his hematoma could have been prevented.  Similarly, the Veteran submitted a letter in September 2010 stating that he would have not had the hematoma if the VA provider had not misdiagnosed his problem as a sinus disorder; he also stated that he received workman's compensation for a while after the injury but such compensation had now ended. 

In November 2010 the RO contacted the Veteran to determine whether he was attempting to assert a claim for entitlement to compensation under the provisions   of 38 U.S.C.A. § 1151, since he had alluded to misdiagnosis and/or improper treatment on the part of VA after his fall in 2008.  However, the Veteran responded that he was not seeking an § 1151 claim; in February 2012 the Veteran clarified  that he was seeking service connection for subdural hematoma as secondary to the service-connected left femur disability.

The Veteran had a VA examination in December 2010 in which neurologic review of symptoms and neurologic examination was negative.  However, the examiner noted the Veteran had been advised to not return to work due to intermittent knife-like pressure in the head after the subdural hematoma.  The examiner stated the Veteran was conversant but may have some cognitive effects of the subdural hematoma.  

The Veteran submitted a letter in March 2012 reiterating that he has fallen in 2008 and hit his head on a patch of frozen ground.  He reiterated that after the fall he sought treatment from VA but was told to simply take Aleve, which is a medication that actually causes blood to thin.  He subsequently had surgery to correct a subdural hematoma.  The Veteran stated there is no treatment for hematoma; the body must heal itself, and the patient undergoes annual CT scans and watches for symptoms such as headaches, which must be treated immediately.

The Veteran had a VA neurological examination in March 2012, performed by a physician who reviewed the claims file.  The examiner noted clinical observations in detail and diagnosed hemorrhage with burr hole evacuation in May 2008.  The Veteran was observed to walk with a wide-based antalgic gait that was possibly due to a combination of degenerative arthritis in both knees and subdural hematoma.  The Veteran did not have cognitive impairment as a result of the hematoma but did appear to have anxiety, nightmares and fear of dying that were related to the hematoma.  

The examiner was asked by the AOJ to provide an opinion as to whether the Veteran's fall, and resultant subdural hematoma, is related at least in part to his service-connected left knee/femur disability.  The examiner stated that such a relationship is less likely than not.  As rationale, the examiner stated that the service-connected Pellegrini-Stieda disease does not affect the weightbearing articulation of the knee, and there is no reason that the disorder would cause instability of the knee.  Also, the left knee was not unstable on examination.   The examiner noted that during interview the Veteran repeatedly minimized the problems with his service-connected left knee and chose instead to dwell on his problems with his nonservice-connected right knee.  

In his substantive appeal, received in April 2012, the Veteran stated that his service-connected left knee disability had caused the fall that resulted in the hematoma.  He stated that he fell while descending stairs to check on his employer's furnace, due to instability of the knee.

In May 2013 the Veteran submitted a response to the most recent Supplemental Statement of the Case (SSOC) in which he stated he did not really remember whether his knee gave out and caused him to fall, or whether he simply slipped.

Review of the evidence of record demonstrates that the Veteran had a fall in February or March 2008 that resulted in subdural hematoma, with at least some residuals.  Accordingly, the first element of service connection on either a direct or secondary basis - i.e., medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000.

The file does not suggest, and the Veteran does not assert, that his claimed subdural hematoma arose in service or is otherwise directly related to service.  Instead, he has asserted that the fall that caused his subdural hematoma was proximately caused by instability of his service-connected left knee.  

The Veteran's theory of causation is contradicted by the VA examiner, who stated a medical opinion that the service-connected Pellegrini-Stieda disease does not affect the weightbearing articulation of the knee and would not cause instability of the knee.  The examiner's opinion was provided following review of the claims file and examination of the Veteran, and included adequate rationale for the conclusions reached.  Thus, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  There is no medical opinion to the contrary.  

Moreover, although the Veteran is competent to report the circumstances of an injury, he has admitted that he is unsure as to whether his knee gave way or he simply slipped (he also reported in March 2010 that his fall was caused because he had lost his balance).  Accordingly, his assertions as to the circumstances of the injury are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In sum, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran's subdural hematoma arose in service, is related to service, or is secondary to the service-connected left femur/knee disability.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met, and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards set forth in 38 C.F.R. § 4.16(a) above.  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is service connected for Pellegrini-Stieda disease of the left femur with osteoarthritis, rated as 20 percent disabling and gastroesophageal reflux disease (GERD), rated as 10 percent disabling.  His combined evaluation for service-connected disabilities is 30 percent.

The file contains a November 2008 treatment note from Gunderson Lutheran Hospital that states, by checkmark, that the Veteran was currently considered to be totally disabled from work status due to subdural hematoma.

A December 2008 physical therapy note from Black River Memorial Hospital states the Veteran had significant concerns with returning to any kind of physical-type work.  He was noted to have had a past subdural hematoma and current difficulty with balance and basic mobility; he also had fear of falling that compounded his risk of falling.  The therapist stated the Veteran had a significant risk for falls and should not return to his former job due to the risk to himself or others.  

Dr. Yannic Granier, a neurosurgeon, submitted a letter in April 2009 stating that the Veteran had chronic pain after his hematoma, as well as anxiety attacks and inability to carry even light loads without having exacerbation of headaches.  These sequelae were expected to improve over time.  However, given the Veteran's age of 80 years, and also given his long history of manual labor, Dr. Granier expected that returning to any form of labor would fail due to chronic pain.  In sum, the Veteran was currently unable to work due to pain and also to anxiety issues related to the accident, but he was expected to improve.
 
The Veteran submitted a letter in March 2010 stating that he suffered a subdural hematoma in March 2008 and was still recovering from that injury.  He stated the company for which he had worked refused to re-hire him because he had injured his knees in service.  The Veteran stated that he has problems with balance and gait that rendered him unable to find any employment and that he was enclosing evidence of such disability; the accompanying evidence provided by the Veteran (brain scan prior to surgery) appears to allude to the subdural hematoma, not to any knee disability.

The Veteran submitted a letter in July 2010 stating he had been unable to work since his hematoma surgery in May 2008.  In September 2010 he submitted a letter stating that he could not work because all potential employers know him to be a fall risk due to his service-connected knee problems, and also know that another fall would kill him due to his hematoma.  

The Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Benefits based on Unemployability) in December 2010.  He identified himself as having completed four years of high school and asserted he had last worked in 2008.  He left blank the field in which he was asked to identify which service-connected disability or disabilities prevented him from working; he also left blank the fields in which he was asked to identify his employment history during the last five years in which he was employed.  
 
The Veteran had a VA examination in December 2010 in which the examiner noted that a history of subdural hematoma was well-documented, and that the Veteran had been advised to not return to work due to intermittent knife-like pressure in the head and due to episodic fall potential.  The examiner characterized the Veteran as having retired in March 2008 due to hematoma evacuation of the left brain.  The examiner stated that despite the Veteran's service-connected disabilities (left femur/knee and GERD) he was able to do moderate sedentary work.  The examiner noted the Veteran's left knee had been stable for the past 10 years and that the Veteran had full use of his trunk and legs.  

The Veteran had a VA neurological examination in March 2012, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had retired in 2008 due to medical concerns about the subdural hematoma residuals,   the burr holes, a brain cyst and balance problems.  However, he was able to walk reasonably well using a cane for balance and he endorsed doing a lot of walking every day for exercise.  Further, the Veteran was able to maintain gainful lifetime employment despite the Pellegrini-Stieda disease, which had been evaluated in 1951, and by his own account his retirement was not related to his left knee disability.

Review of the evidence of record shows the Veteran has been advised to stop working due to the residuals of his subdural hematoma, but this is not a service-connected disability.  The VA examinations in December 2010 and March 2012 reflect that the Veteran's service-connected disabilities, alone, do not prevent him from gaining and maintaining gainful employment.

The Veteran asserts that he is directly unemployable due to the risk of falls associated with the subdural hematoma, but that the risk of falls in turn is accentuated by his instability of the knees.  However, the Veteran's right knee 
is not service connected, and the left femur disability is shown on examination to not result in any instability of the left knee.  The Veteran does not suggest that his other service-connected disability, GERD, contributes in any degree to his unemployability.

In sum, the Board finds the Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for entitlement to a TDIU are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a subdural hematoma is denied. 

Entitlement to a TDIU is denied.


REMAND

As noted in the Introduction, the Veteran has submitted a notice of disagreement in regard to his request to reopen a previously-denied claim of service connection for right knee disability, which was denied by the June 2013 rating decision.  Review of the record fails to reflect that a statement of the case (SOC) has been issued.  Thus, remand is required.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran an SOC on his request to reopen the previously-denied claim of entitlement to service connection for a right knee disability, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


